Title: To Thomas Jefferson from William Plumer, 22 July 1808
From: Plumer, William
To: Jefferson, Thomas


                  
                     Dear Sir, 
                     Epping (New Hampshire) July 22. 1808
                  
                  By the last mail I received your respectful note of the 3d instant, with a volume of documents respecting our foreign relations. For these interesting communications be pleased to accept my grateful acknowledgement.
                  I have commenced the compilation of my history of this country. I have thought it necessary that the introduction should contain a concise view of the state of the world, particularly Europe, previous to the discovery of North America. This part of my work is laborious, requires much research, & much judgment to make a proper selection of facts necessary to be related in such an undertaking. I have brought it down to the 13th century, and am daily making progress, but not with haste. I trust, should I live to compleat it, that neither you or your friend, will have cause to complain of that part of the history that will contain the great events that mark your important administration.
                  I most cordially approve of the embargo, & the raising of the additional army. To me they appear not only wise & prudent, but indispensably necessary. And that we ought to impute the privations and embarrassments we suffer, not to the embargo, but to the unwarrantable conduct of the two great belligerent powers of Europe, who have compelled us, to preserve our peace & defend our property, to resort to that measure. You may be assured that much of the clamour that now exists in Massachusetts against this restriction on our commerce, proceeds from designing men, and is encited for the purpose of influencing the approaching elections. The animosity & blind rage of party, the bane of free governments, is cherished by many as a substantial good. It is extending its deleterious influence into New Hampshire, which for a few years has enjoyed great tranquility. Our election, by general ticket, of members for the next Congress, is to be held on the 29th. of next month; which party will then prevail is, to me, doubtful, though I hope & beleive, that men who will support the embargo will be elected. Some of the candidates, of each party, possess more zeal, than talents or integrity—& are better qualified to promote designing men, than the real interest of their country. When the political pot boils, the scum will rise; but I hope we shall not be influenced by the interest & feelings of the moment—but by the permanent prosperity of our country.
                  Should your important duties, at any time, afford you leisure to make me further communications, they will be gratefully received. 
                  I am with much personal respect and esteem, Sir, your most obedient, humble servant.
                  
                     William Plumer 
                     
                  
               